Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


          United States Court of Appeals
                        For the First Circuit

No. 02-1218

                     DONATILO CABRERA-ALVARADO,

                                Petitioner,

                                       v.

              IMMIGRATION AND NATURALIZATION SERVICE,

                                Respondent.


                  ON PETITION FOR REVIEW FROM THE
                    BOARD OF IMMIGRATION APPEALS


                                    Before

                        Selya, Circuit Judge,
                   Coffin, Senior Circuit Judge,
                     and Howard, Circuit Judge.



     Anthony J. Rossi with whom Rossi & Blaisdell was on brief for
petitioner.
     Janice K. Redfern, Attorney, Office of Immigration Litigation,
with whom Robert D. McCallum, Jr., Assistant Attorney General,
Civil Division, and Terri J. Scadron, Senior Litigation Counsel,
Office of Immigration, Department of Justice, were on brief for
respondent.




                            December 20, 2002
             Per Curiam.    This petition for review challenges a Board

of Immigration Appeals (BIA) order. The challenged order dismissed

an appeal from an immigration judge's denial of a motion to reopen

deportation proceedings.       Petitioner Donatilo Cabrera-Alvarado, a

citizen of El Salvador, entered the United States unlawfully in

late 1987 and was ordered deported on June 6, 1988.        Petitioner did

not comply with the deportation order.        Instead, he moved to the

Boston area, where he resided for the next decade.

             On September 11, 1998, petitioner moved to reopen his

deportation proceedings.       In his motion, petitioner stated that he

intended to apply for suspension of deportation under section 203

of the Nicaraguan and Central American Relief Act of 1997 (NACARA),

Pub. L. No. 105-100, 111 Stat. 2193, 2196, amended by Pub. L. No.

105-139, 111 Stat. 2644.        This statutory provision restored, to

certain classes of aliens for a period of time, a right to apply

for suspension of deportation that had been eliminated by the

Illegal Immigration Reform and Immigrant Responsibility Act of 1996

(IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009-546.         See generally

Appiah v. INS, 202 F.3d 704, 707-10 (4th Cir. 2000).           A related

regulation established November 18, 1999 as the deadline for filing

with   the    Immigration    Court   the   underlying   application   for

suspension of deportation.       See 8 C.F.R. § 3.43(c).

             Petitioner did not file an application for suspension of

deportation with the Immigration Court on or before November 18,


                                     -2-
1999. Instead, he appears to have mailed his application to an INS

service center in St. Albans, Vermont on or around November 12,

1999.     There is some evidence indicating that the St. Albans

service center may have received the application as early as

November    15,   1999.      On    December    14,    1999,      the   center   sent

petitioner notice that it had received his application.                     But on

April 24, 2000, an immigration judge denied petitioner’s motion to

reopen    because     petitioner    "has    not   filed    an     application    for

relief."

             Petitioner filed a pro se appeal to the BIA challenging

the     immigration     judge’s    finding     that   he    had    not   filed    an

application for suspension of deportation.                    In his BIA brief,

petitioner stated that, in fact, he had filed such an application

with the St. Albans service center "[o]n or about November 29,

1999." Petitioner also asserted that he "was never made aware that

said application for relief was to be filed with the Immigration

Court."     In a decision dated January 24, 2002, the BIA dismissed

petitioner’s appeal for failure to comply with the procedural

requirements of the NACARA.            In so doing, the BIA explicitly noted

petitioner had admitted that he did not file his application with

the St. Albans service center until November 29, 1999, which was

several days after the regulatory deadline.

             In   his    brief    to    this   court,      the    now-represented

petitioner argues that, because the St. Albans service center


                                         -3-
actually received the application for suspension of deportation on

November 15, 1999, the application should receive consideration on

the merits.    As petitioner concedes, we must uphold the BIA’s

decision unless the Board abused its discretion.       See INS v.

Doherty, 502 U.S. 314, 323 (1992).      Two   independent reasons

support our conclusion that no abuse of discretion occurred here.

First, petitioner’s linchpin assertion that he in fact met the

November 18, 1999, deadline for filing his application directly

contradicts his statement to the BIA that he filed his application

with the St. Albans service center on November 29, 1999.   See Sousa

v. INS, 226 F.3d 28, 31-32 (1st Cir. 2000) (declining to decide

whether we might address a meritorious claim not first presented to

the BIA but making clear that only exceptional circumstances, if

any, warrant an award of relief on a basis not first aired at the

administrative level).   Second, petitioner has not developed any

argument at all that mailing his application to the St. Albans

service center was adequate to satisfy his regulatory obligation to

file the application with the Immigration Court.    See 8 C.F.R. §

3.43(c).

           Petition dismissed.




                                 -4-